Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species III shown in Figures 8-10 in the reply filed on December 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has stated that claims 4-10 read on the elected species, and claim 1 is generic to all of the species.  Upon review of the claims, claim 7 is directed to the Species IV shown in Figure 14 since this species has the first driving-side wall height larger than the wall height of the second driving-side wall; claim 8 is directed to the Species V shown in Figure 15 since this species has the first driving-side wall height lower than the wall height of the second driving-side wall; claim 9 is directed to the Species VI shown in Figures 17 and/or Figure 18 (i.e. the limitations directed to “first driving-side scroll portion and the second driving-side scroll portion are made of materials having a same linear expansion coefficient and/or the driven-side scroll 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8/1/2016; 11/24/2016l 1/27/2017; and 2/17/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2016-151543; JP 2016-227831; JP 2017-013327; and JP 2017-028081 application as required by 37 CFR 1.55.  
The Examiner would like to note that Certified Foreign Priority of JP 2017-013323 has been filed in the case.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  synchronous driving mechanism and a wall fixing part that are in independent claim 1, where the 112(f) applies to claim 1 and all of the claims that depend from claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The synchronous driving mechanism is disclosed in the specification to be a pin-ring mechanism (15) provided between the first support member 33 and the first driving-side end plate 71a (see Figure 8, and ¶0085 in the original specification or ¶0160 in the PG Publication of the current application).  The “wall fixing part” is disclosed to be bolts 31 that are fastened to the respective flange portions 73 provided at a plurality of positions in the circumferential direction (see Figure 8, and ¶0081 in the original specification or ¶0155 in the PG Publication of the current application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation directed to “the first driven-side end plate and the second driven-side end plate are fixed while another side surface of the first driven-side end plate and another side surface of the second driven-side end plate are superimposed”, which is unclear of exactly what the applicant intends by this limitation.  What does the applicant mean by the limitation directed to “the first driven-side end plate and the second driven-side end plate are fixed”?  Claim 1 recites “a synchronous driving mechanism that transmits driving force from the driving-side scroll member to the driven-side scroll member to cause the driving-side scroll member and the driven-side scroll member to perform rotational movement in a same direction at a same angular velocity”.  The claim is confusing, since the first and second driven-side end plates are not fixed to the housing, and therefore, they are not fixed (i.e. not able to rotate).  The Examiner recommends changing “fixed” to “fixed together”, so that it is clear that the first and second driven-side end plates are “fixed together”, and therefore, they can rotate (versus fixed to the housing, the driven end-plates are not rotatable).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over UNAMI (U.S. Patent Publication US 2013/0302199 A1) in view of FUJIOKA (U.S. Patent Publication US 2016/0131133 A1).
Regarding claim 1, UNAMI discloses: a co-rotating scroll compressor (10A), comprising: 
a driving-side scroll member (34a, 34b) connected to a drive shaft (20) and includes a spiral driving-side wall (38a, 38b) disposed on a driving-side end plate (36a, 36b); 
a driven-side scroll member (42) that includes a spiral driven-side wall (46a, 46b) corresponding to the driving-side wall (see Figures 1 and 3), the driven-side wall being disposed on a driven-side end plate (44) and engaging with the driving-side wall to form a working space (see Figures 1 and 3); and 
a synchronous driving mechanism (52) that transmits driving force from the driving-side scroll member to the driven-side scroll member to cause the driving-side scroll member and the driven-side scroll member to perform rotational movement in a same direction at a same angular velocity (see Figures 1 and 3), wherein 

the driven-side scroll member includes a first driven-side wall (46a) and a second driven-side wall (46b), the first driven-side wall being provided on one side surface of the driven-side end plate and engaging with the first driving-side wall (see Figures 1 and 3), and the second driven-side wall being provided on another side surface of the driven-side end plate and engaging with the second driving-side wall (see Figures 1 and 3).
UNAMI discloses a scroll expander, and therefore, fails to disclose a scroll compressor with compression spaces where the driving-side scroll member is rotationally driven by a driving unit.
Regarding claim 1, FUJIOKA teaches that a scroll expander can be used as a scroll compressor by changing the inlet and the outlet where instead of expanding the fluid (i.e. taking the fluid from high pressure to low pressure and recuperating the energy from the fluid) a  scroll compressor takes a low pressure fluid to high pressure fluid, wherein the driving-side scroll member are driven by a driving unit in order to compress the working fluid in the working space (i.e. compression space) between the driving-side 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have used the scroll expander of UNAMI as a scroll compressor driven by a driving unit, in order to use a device in multiple applications.  Furthermore, operating a scroll expander as a scroll compressor is well-known in the art as evidence by FUJIOKA, and therefore, requires only routine skill in the art to switch the operation of a scroll expander to operate as a scroll compressor, which requires a drive unit in order to compress the working fluid.
	Regarding claim 4, UNAMI discloses: the driven-side scroll member includes a first driven-side scroll portion (the first driven-side scroll portion includes the first driven-side wall (46a) and the end plate (44) connecting the first and second driven scroll portions) and a second driven-side scroll portion (the second driven-side scroll portion includes the second driven-side wall (46b) and the end plate (44) connecting the first and second driven scroll portions), the first driven-side scroll portion including a first driven-side end plate (44) and a first driven-side wall (46a) that is provided on one side surface of the first driven-side end plate and engages with the first driving-side wall (38a) (see Figure 3), the second driven-side scroll portion including a second driven-side end plate (44) (the second driven-side end plate is integral with the first driven-side end plate) and a second driven-side wall (46b) that is provided on one side surface of the second driven-side end plate and engages with the second driving-side wall (38b) (see Figure 3), and 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second driven side end plates being separate end plates that are fixed together while another side surface of the first driven-side end plate and another side surface of the second driven-side end plate are superimposed in the scroll compressor of UNAMI/FUJIOKA, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Furthermore, since the first and second driven-side end plates are claimed as being separate, but fixed together, it would require only routine skill in the art to change the first and second driven-side end plate that is integral as disclosed by UNAMI to be two separate components that are fixed together while the another side surface of the first driven-side end plate and another side surface of the second driven-side end plate are superimposed, in order to form an aligned first and second driven-side portions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modified scroll compressor of UNAMI/ FUJIOKA as applied to claim 1 above, and further in view of MACHIDA (Japanese Patent Publication JP 08-128395 A, a machine translation was provided in the IDS filed on February 21, 2019, and is used in the rejection below).
Regarding claim 5, the modified scroll compressor of UNAMI/ FUJIOKA discloses the claimed invention as discussed above, however, fails to disclose timing when fluid is compressed and discharged by the first driving-side scroll portion and timing when fluid is compressed and discharged by the second driving-side scroll portion are different from each other.
	Regarding claim 5, MACHIDA discloses: timing when fluid is compressed and discharged by the first driving-side scroll portion and timing when fluid is compressed and discharged by the second driving-side scroll portion are different from each other (see ¶0020).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have timing when fluid is compressed and discharged by the first driving-side scroll portion and timing when fluid is compressed and discharged by the second driving-side scroll portion are different from each other in the modified scroll compressor of UNAMI/ FUJIOKA, in order to reduce vibration and noise (see MACHIDA ¶0020). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 3 or 4 of copending Application No. 16/321920 (see U.S. Publication US 2019/0178249 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim set is broader in scope than the co-pending application.
	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 3 or 4 of copending Application No. 16/321920 (see U.S. Publication US 2019/0178249 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim set is in the co-pending application except that the copending Application No. 16/32192 fails to disclose the first and second driven side end plates being separate end plates that are fixed together (i.e. where the first driven-side end plate and the second driven-side end plate are fixed) while another side surface of the first driven-side end plate and another side surface of the second driven-side end plate are superimposed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second driven side end plates being separate end plates that are fixed together while another side surface of the first driven-side end plate and another side surface of the second driven-side end plate are superimposed in the scroll compressor of copending Application No. 16/32192, since it has been held 
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 3 or 4 of copending Application No. 16/32192 in view of MACHIDA. 
Regarding claim 5, the copending Application No. 16/32192 discloses the claimed invention as discussed above, however, fails to disclose timing when fluid is compressed and discharged by the first driving-side scroll portion and timing when fluid is compressed and discharged by the second driving-side scroll portion are different from each other.
	Regarding claim 5, MACHIDA discloses: timing when fluid is compressed and discharged by the first driving-side scroll portion and timing when fluid is compressed and discharged by the second driving-side scroll portion are different from each other (see ¶0020).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have timing when fluid is compressed and discharged by the first driving-side scroll portion and timing when fluid is compressed and discharged by the second driving-side scroll portion are different from each other in the scroll compressor of copending Application No. 16/32192, in order to reduce vibration and noise (see MACHIDA ¶0020). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The Examiner would like to make a comment about allowability and the prior art that is used in the PCT to reject claim 6.  The claim limitations of claim 6 were rejected in the PCT based on KATO (WO 2005/010370 A1, which is part of the patent family with US 2006/0105670 A1 and CN 1816696 A, where the references below are from the US 2006/0105670 A1 publication).  Even though KATO discloses the discharge pressure of the fluid compressed by the first driving-side scroll portion is set higher than discharge pressure of the fluid compressed by the second driving-side scroll portion (see ¶0011, KATO’s first embodiment), however, KATO does not disclose that this is combined with the discharge of the first driving-side scroll portion is combined with the working fluid discharged from the second driving-side scroll portion.  KATO does disclose in the second embodiment shown in Figure 7, to have the first and second driving-side portions combine together, however, in this second embodiment KATO discloses that the first and second compression mechanism have the same pressure (see ¶0082).  The different sized wraps in Figure 7 could result in the same output pressure due to there are different inputs into the first and second compression units, as well as, other constraints such as different outlet sizes (i.e. the first outlet for the first compression chamber (75) is smaller than the outlet of the second compression chamber (74)). KATO does not disclose a combination of the elements and features in claim 6.  Having the second driving-side scroll portion includes a discharge port through which fluid 
Communication
 	The Examiner has also reviewed co-pending applications that recite different claimed inventions, which include 16/615478, 16/489530, 16/485601, 16/477009, and 16/282978, but are not cited since these patent applications are not usable as double patenting.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MARY DAVIS/
Primary Examiner
Art Unit 3746